DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.

Response to Amendment
The amendment filed 10/12/2020 has been entered. Claims 91 and 106-124 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 107-113, 116-118, 120-121, and 124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 107 recites the “appendage” in line 1. There is insufficient antecedent basis for this limitation.
Claims 108-109, 111, and 117 recite the “one or more light emitters”. The relationship between this limitation and the “at least one light emitter” in claim 91 is unclear. 
Claim 110 recites the “light emitter.” It is unclear if this is the “one or more light emitters” in claim 109 or “at least one light emitter” in claim 91.
Claim 112 and 120-124 recite the “one or more processors”. There is insufficient antecedent basis for this limitation.
Claim 113 recites the “marking” in line 1. There is insufficient antecedent basis for this limitation.
Claim 116 recites the “control logic” in line 1. There is insufficient antecedent basis for this limitation.
Claim 116 recites the “force- sensitive screen” in lines 1-2. It is unclear if this is the same as the force- sensitive display screen in claim 91.
Claims 117-118 recite the “force sensitive screen”. It is unclear if this is the same as the force- sensitive display screen in claim 91.
Claim 121 recites the “touch sensitive display” in line 3. It is unclear if this is the same as the “force- sensitive display screen” in line 7 and in claim 91.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91, 106-110, 112-113, 115, 117-121, and 123-124 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback et al (US 20140142403), Brumback, in view of Rothkopf (US 20160058375), hereinafter Rothkopf, and Elliott, et al. (US 20150374249), hereinafter Elliott.
Regarding claim 91, Brumback teaches a device (500, Fig. 5; the biometric monitoring device” [0170]) comprising:
a touch-sensitive screen (“the one or more biometric sensors further includes…touch screen" [0024]);
a photoplethysmogram (PPG) sensor (500, Fig. 5) comprising at least one light emitter and (“in FIGS. 2 to 4, the biometric monitoring devices include an optical sensor under a flat optical sensor area.  FIG. 5 shows one implementation of such an optical sensor.  The optical sensor includes two LEDs 504 as light sources.” [0078]) and at least one light detector (“The 
control logic (“a processor of the device." [0132]) configured to generate one or more sensor data samples (“provide data used to determine data which is representative of heart rate (e.g., using photoplethysmography (PPG))” [0110]. “The digitized light sensor signal is processed by a processor of the device." [0132]), each sensor data sample including force data (“force transducer” [0024]. “Measurements from one or more sensors ... including ...force transducers, strain gauges ... may be used to detect user input” [0156]), 

While Brumback teaches a touch-sensitive screen (“the one or more biometric sensors further includes…touch screen" [0024]) and a display (“the display of the biometric monitoring device” [0170]), Brumback does not teach a force-sensitive display screen, force data generated when the user presses the force-sensitive screen at a given time.
However, Rothkopf discloses a wearable electronic device, which is in analogous art. Rothkopf teaches a force-sensitive display screen (“surface of the device” [0088]; “each pixel … formed from a pattern of the force-sensitive-film” [0178], figs. 13A-B), force data generated when the user presses the force-sensitive screen at a given time (“the force input 302 may include a range of values or analog value that corresponds to the amount of force exerted on a surface of the device” [0088]. “Further, in a piezo-resistive or resistive strain gauge configuration, each pixel may be formed from a pattern of the force-sensitive-film, aligned to respond to strain along a particular axis.”  [0178], figs. 13A-B).
Therefore, based on Rothkopf’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rothkopf to have a force-sensitive display screen, force data generated when the user presses the force-sensitive screen at a given time, as taught by Rothkopf, in order to provide a force input that corresponds to the amount of force exerted on a surface of the device (Rothkopf: [0088]).

However, Elliott discloses personal health data collection, which is in analogous art. Elliott teaches data that links force data generated when the user presses a finger (“the description herein describes the body part as a finger," [0161]) against the force-sensitive screen at a given time with heart rate PPG sensor data (“the change of luminal area of the artery with each pulse” [0193]) obtained from the PPG sensor at the given time (“the processing means is adapted to correlate signals received from a pressure sensor with the signals received from the optical sensor so that the pressure exerted between an occlusion means and the body part can be correlated with the change of luminal area of the artery with each pulse as a function of the applied pressure. The correlated values can then be fitted to a curve to provide measurements of the subject's SBP and/or DBP [0193]).
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback and Rothkopf to generate data that links force data generated when the user presses a finger against the force-sensitive screen at a given time with heart rate PPG sensor data obtained from the PPG sensor at the given time, as taught by Elliott, in order to provide measurements of the subject's SBP and/or DBP (Elliott: [0193]). In the combined invention of Brumback, Elliott, and Rothkopf, the user presses a finger against the force-sensitive screen.
Regarding claim 106, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.

Therefore, based on Rothkopf’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the force sensitive display screen that comprises a piezo resistive force-sensitive display screen, as taught by Rothkopf, in order to provide a force input that corresponds to the amount of force exerted on a surface of the device (Rothkopf: [0088]).
Regarding claim 107, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the appendage comprises a wrist, an ankle, a finger, a toe, a torso, a neck, an upper arm, or a waist ("a PPG sensor may detect heart rate through taking measurements from a single body part, e.g., a wrist or a finger." [0073]).
Regarding claim 108, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the PPG sensor comprises one or more light emitters (“in FIGS. 2 to 4, the biometric monitoring devices include an optical sensor under a flat optical sensor area.  FIG. 5 shows one implementation of such an optical sensor.  The optical sensor includes two LEDs 504 as light sources.” [0078]) and at least one light detector (“The optical sensor also includes a photodetector 502.” [0078], Fig. 5).
Regarding claim 109, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the one or more light emitters are configured to emit light outside the visible portion of the electromagnetic spectrum ("In some embodiments, the apparatus includes an optical heart rate sensor for infrared light." [0101]; “a light source emitting light having a wavelength in the infrared spectrum (for example, an LED that emits light having wavelengths corresponding to the IR spectrum)" [0120]).  
Regarding claim 110, Brumback modified by Elliott, and Rothkopf teaches the device of claim 109.
Brumback teaches that the light emitter is an infrared light emitter (“a light source emitting light having a wavelength in the infrared spectrum (for example, an LED that emits light having wavelengths corresponding to the IR spectrum)" [0120]).  
Regarding claim 112, Brumback modified by Elliott, and Rothkopf teaches the device of claim 109.
Brumback teaches that the one or more processors are configured to operate the display screen to depict a marking of an area (“an icon” [0069]) for contacting a portion of the user's body (“the biometric monitoring device includes a heart rate sensor and a touch sensitive area.  The touch sensitive area functions as an activator for the heart rate sensor, such that when a user touches the area, an activation signal is detected, which triggers the heart rate sensor to collect heart rate related data from the user.  In some embodiments, the heart rate related data is collected through the same touch sensitive area, such that a single touch-and-hold user gesture triggers the data collection and allows data to be collected from the body part that triggers the data collection.” [0067]. “Yet another example of an action that is not a single user-gesture or 
In the combined invention of Brumback, Elliott, and Rothkopf, the display screen is the force-sensitive display screen.
Regarding claim 113, Brumback modified by Elliott, and Rothkopf teaches the device of claim 109.
Brumback teaches that the marking is of an area (“touch sensitive area” [0069]) for the user's finger (“the biometric monitoring device includes a heart rate sensor and a touch sensitive area.  The touch sensitive area functions as an activator for the heart rate sensor, such that when a user touches the area, an activation signal is detected, which triggers the heart rate sensor to collect heart rate related data from the user.  In some embodiments, the heart rate related data is collected through the same touch sensitive area, such that a single touch-and-hold user gesture triggers the data collection and allows data to be collected from the body part that triggers the data collection.” [0067]. “Yet another example of an action that is not a single user-gesture or interaction is to scroll through a touch screen and then tap an icon or contact the device to activate data collection.”  [0069]).  
Regarding claim 115, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches the control logic configured to use the force data (“Measurements from one or more sensors ... including ...force transducers, strain gauges ... may be used to detect user input” [0156]).
Additionally, Brumback modified by Elliott, and Rothkopf teaches control logic configured to: use the force data and an area of the user's finger contacting the display screen to 
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback and Rothkopf to generate data that links force data generated when the user presses a finger against the force-sensitive screen at a given time with heart rate PPG sensor data obtained from the PPG sensor at the given time, as taught by Elliott, in order to provide measurements of the subject's SBP and/or DBP (Elliott: [0193]). In the combined invention of Brumback, Elliott, and Rothkopf, the user presses a finger against the force-sensitive screen.
Regarding claim 117, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the one or more light emitters are configured to emit light through the touch sensitive screen (“the one or more biometric sensors further includes…touch screen" [0024]; “the photodetector 502 can function as an activator by detecting ambient light, wherein an ambient light drop indicates the user has covered the activator surface area.  Upon such signal, the LEDs 504 are activated to emit light, and the photodetector collects reflection from the user's skin and tissue indicating heart rate information.  In other embodiments, a separate sensor is implemented as the activator, such as an infrared proximity sensor or a capacitive touch sensor (not shown)." [0078]. “In one embodiment, the biometric monitoring device includes an optical sensor having one or more light sources (LED, laser, etc.) to emit or output light into the user's 
In the combined invention of Brumback, Elliott, and Rothkopf, the touch screen is the force-sensitive screen.
Regarding claim 118, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the PPG sensor is configured to generate PPG sensor data representing blood volume pulses (“volumetric variation” [0123]) of a capillary bed (“from the tissue” [0123]) proximate to a location of the user's body pressing the touch screen (“the one or more biometric sensors further includes…touch screen" [0024]; “the photodetector receives the maximum possible amount of scattered light from the tissue …, which provides volumetric variation indicative of heart rate and other blood related information.” [0123], Fig. 12).
In the combined invention of Brumback, Elliott, and Rothkopf, the touch screen is the force sensitive screen.

Regarding claim 119, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the PPG sensor is configured to generate PPG sensor data representing blood volume pulses of an artery (Figs. 12-15) proximate the location of the user's body (“the photodetector receives the maximum possible amount of scattered light from the … artery, which provides volumetric variation indicative of heart rate and other blood related information.” [0123]).
Regarding claim 120, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the one or more processors is configured to determine pressure produced when the user presses the sensor against a location of the user's body (“the apparatus includes ... pressure transducer" [0101]. “Measurements from one or more sensors ... including ... pressure transducers ... may be used to detect user input” [0156]).
Additionally, Brumback modified by Elliott, and Rothkopf teaches that the one or more processors (Elliott: 194, [0307]; Fig. 19) and/or the force- sensitive display screen is configured to determine pressure produced when the user presses the PPG sensor against a location of the user's body where the PPG sensor generates the PPG sensor data (Elliott: “A pressure sensor 193, in this case a pressure-responsive device, is located in the centre of the open surface 192.   A processing means 194 is connected to the pressure sensor (193) and to one or more photoemitters 195, one or more photodetectors 197…  [0307]; Fig. 19).
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the one or more processors and/or the force- sensitive display screen configured to determine pressure produced when the user presses the PPG sensor against a location of the user's body where the PPG sensor generates the PPG sensor data, as taught by Elliott, in order to provide measurements of the subject's SBP and/or DBP (Elliott: [0193]). In the combined invention of Brumback, Elliott, and Rothkopf, the user presses a finger against the force-sensitive screen.


Regarding claim 121, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the one or more processors and/or the force- sensitive display screen is configured to: determine an area (“the activator surface area” [0078]) occupied by pixels of the touch sensitive screen detecting force (“Measurements from one or more sensors ... including ...force transducers, strain gauges ... may be used to detect user input” [0156]) caused when the user presses the PPG sensor against a location of the user's body where the PPG sensor generates the PPG sensor data (“the photodetector 502 can function as an activator by detecting ambient light, wherein an ambient light drop indicates the user has covered the activator surface area.  Upon such signal, the LEDs 504 are activated to emit light, and the photodetector collects reflection from the user's skin and tissue indicating heart rate information." [0078]. In this case, an ambient light drop by a certain amount indicates that the user has covered a certain area).
Additionally, Brumback modified by Elliott, and Rothkopf teaches that the one or more processors (Elliott: 194, [0307]; Fig. 19) and/or the force- sensitive display screen is configured to determine an area occupied by pixels of the touch sensitive display detecting force (Elliott: “the force measured by the force-responsive device” [0246]) caused when the user presses the PPG sensor against a location of the user's body where the PPG sensor generates the PPG sensor data (Elliott: “A processing means 194 is connected to the pressure sensor (193) and to one or more photoemitters 195, one or more photodetectors 197…  [0307]; Fig. 19); and determine pressure by using the force data together with the area detecting force caused when the user presses the PPG sensor (Elliott: “In use, when a body part, such as a finger, is in contact with the region, the pressure between the body part and the occlusion means is approximately the force measured by the force-responsive device divided by the area of the movable region.” [0246]. “A 
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the one or more processors and/or the force- sensitive display screen is configured to: determine an area occupied by pixels of the touch sensitive display detecting force caused when the user presses the PPG sensor against a location of the user's body where the PPG sensor generates the PPG sensor data; and determine pressure by using the force data together with the area detecting force caused when the user presses the PPG sensor, as taught by Elliott, in order to provide measurements of the subject's SBP and/or DBP (Elliott: [0193]). In the combined invention of Brumback, Elliott, and Rothkopf, the force data is from the force-sensitive display screen, the area is occupied by the pixels of the force-sensitive display.
Regarding claim 123, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches that the one or more processors is configured to determine pressure produced when the user presses the sensor against a location of the user's body (“the apparatus includes ... pressure transducer" [0101]. “Measurements from one or more sensors ... including ... pressure transducers ... may be used to detect user input” [0156]), an area of a capture structure (“the activator surface area” [0078]) on the biometric monitoring device against which the user presses (“the photodetector 502 can function as an activator by detecting ambient light, wherein an ambient light drop indicates the user has covered the activator surface area” [0078]. In this case, an ambient light drop by a certain amount indicates that the user has covered a certain area).
Additionally, Brumback modified by Elliott, and Rothkopf teaches that the one or more processors (Elliott: 194, [0307]; Fig. 19) and/or the force- sensitive display screen is configured to determine pressure produced when the user presses the PPG sensor against a location of the user's body where the PPG sensor generates the PPG sensor data (Elliott: “A pressure sensor 193, in this case a pressure-responsive device, is located in the centre of the open surface 192.   A processing means 194 is connected to the pressure sensor (193) and to one or more photoemitters 195, one or more photodetectors 197…  [0307]; Fig. 19), wherein the one or more processors and/or the force- sensitive display screen is configured to determine the pressure using force detected (Elliott: “the force measured by the force-responsive device” [0246]), and an area of a capture structure on the biometric monitoring device against which the user presses when pressing the force-sensitive display screen (Elliott: “In use, when a body part, such as a finger, is in contact with the region, the pressure between the body part and the occlusion means is approximately the force measured by the force-responsive device divided by the area of the movable region.” [0246]).
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the one or more processors and/or the force- sensitive display screen configured to determine pressure produced when the user presses the PPG sensor against a location of the user's body where the PPG sensor generates the PPG sensor data, wherein the one or more processors and/or the force- sensitive display screen is configured to determine the pressure using force detected, and an area of a 

Regarding claim 124, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Additionally, Brumback modified by Elliott, and Rothkopf teaches the one or more processors are further configured to present instructions to the user to apply force to a location (Elliott: “the occlusion means”) on the biometric monitoring device (Elliott: “Preferably, the processor of the PHHM … is adapted to provide audible or visual instructions to the user to enable the user to use the PHHM optimally.  In this case, it is preferred that the processor is adapted so that the instructions are interactive and based on signals received from the signal acquisition device, which can be used to determine whether the signal acquisition device is in the best position or being used correctly.” [0088]. “Unlike conventional sphygmomanometry, flow may be detected at a range of pressures in any order and the data fitted to a known mathematical equation.  It is preferred that the processor of the PHHM … is adapted to issue audible or visual instructions to the user to vary the force applied to the body part to cover a wide enough range of pressures to give a good fit to that mathematical equation.  For instance, if the user has not pressed hard enough against the blood flow occlusion means to occlude completely a blood vessel during a systole, the device may be programmed to issue an instruction to the user to press harder on the occlusion means (or vice versa) so that the required data can be acquired.” [0125]).
. 

Claims 111, 114, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback, Rothkopf, and Elliott as applied to claim 91 and further in view of Gil et al (US 20160213331), hereinafter Gil.
Regarding claim 111, Brumback modified by Elliott, and Rothkopf teaches the device of claim 108.
Brumback as modified by Elliott, and Rothkopf does not teach that the one or more light emitters comprise at least a portion of the force-sensitive display screen.  
However, Gil discloses mobile terminal having functions of measuring biometric signals and estimating and monitoring blood pressure in real time based on measured biometric signals, which is in analogous art. Gil teaches that the one or more light emitters comprise at least a portion of the display screen ("the display 240 of the mobile terminal 200 may include a measurement area E for measuring biometric signals (for example, a PPG signal ... from the user.  As discussed above, the irradiation of R light the human body is needed to measure a PPG signal...  For this, a pixel structure formed in the measurement area E of the display 240 may include IR sub-pixels in addition to R sub-pixels, green (G) sub-pixels and blue (B) sub-pixels, which generate R light, G light, and B light, respectively.  In the second example, R light and IR 
Therefore, based on Gil’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the one or more light emitters that comprise at least a portion of the force-sensitive display screen, as taught by Gil, in order to reduce the size of the device, which is an obvious design choice. In the combined invention of Rothkopf, Elliott, and Gil, the display screen is the force-sensitive display screen.
Regarding claim 114, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback as modified by Elliott, and Rothkopf does not teach that the force-sensitive display screen has a greater density of pixels in a first portion of the display screen than in a second portion of the display screen.  
However, Gil discloses mobile terminal having functions of measuring biometric signals and estimating and monitoring blood pressure in real time based on measured biometric signals, which is in analogous art. Gil teaches that the display screen has a greater density of pixels (“include IR sub-pixels in addition to R sub-pixels, green (G) sub-pixels and blue (B) sub-pixels” [0048])  in a first portion (“the measurement area E of the display 240” [0048]) of the display a portion outside of “the measurement area E of the display 240” [0048]) of the display screen ("the display 240 of the mobile terminal 200 may include a measurement area E for measuring biometric signals (for example, a PPG signal ... from the user.  As discussed above, the irradiation of R light the human body is needed to measure a PPG signal...  For this, a pixel structure formed in the measurement area E of the display 240 may include IR sub-pixels in addition to R sub-pixels, green (G) sub-pixels and blue (B) sub-pixels, which generate R light, G light, and B light, respectively.  In the second example, R light and IR light may be irradiated to the measurement area E due to the R sub-pixels and the IR sub-pixels in the measurement area E of the display 240.  Accordingly, the functions of the light-emitter of the PPG sensor (or the optical sensor) for measuring a PPG signal … may be performed." [0047], Fig. 7. "The measurement area E of the display 240 may also include a light-receiver, which receives light reflected from the body of the user after being irradiated by the R sub-pixels and the IR sub-pixels.  According to the second example, a PPG signal ... may be measured by using the display 240 ..." [0048], Fig. 7).
Therefore, based on Gil’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the display screen that has a greater density of pixels in a first portion of the display screen than in a second portion of the display screen, as taught by Gil, in order to reduce the size of the device, which is an obvious design choice. In the combined invention of Rothkopf, Elliott, and Gil, the display screen is the force-sensitive display screen.
Regarding claim 116, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.

Brumback teaches that the control logic (“at least one processor" [0086]) is configured to cause to emit light pulses that are detected by the PPG sensor to generate the heart rate data (“the photodetector 502 can function as an activator by detecting ambient light, wherein an ambient light drop indicates the user has covered the activator surface area.  Upon such signal, the LEDs 504 are activated to emit light, and the photodetector collects reflection from the user's skin and tissue indicating heart rate information." [0078]).
Brumback as modified by Elliott, and Rothkopf does not teach that the control logic is configured to cause the screen to emit light pulses.  
However, Gil discloses mobile terminal having functions of measuring biometric signals and estimating and monitoring blood pressure in real time based on measured biometric signals, which is in analogous art. Gil teaches that the control logic is configured to cause the screen to emit light pulses ("the display 240 of the mobile terminal 200 may include a measurement area E for measuring biometric signals (for example, a PPG signal ... from the user.  As discussed above, the irradiation of R light the human body is needed to measure a PPG signal...  For this, a pixel structure formed in the measurement area E of the display 240 may include IR sub-pixels in addition to R sub-pixels, green (G) sub-pixels and blue (B) sub-pixels, which generate R light, G light, and B light, respectively.  In the second example, R light and IR light may be irradiated to the measurement area E due to the R sub-pixels and the IR sub-pixels in the measurement area E of the display 240.  Accordingly, the functions of the light-emitter of the PPG sensor (or the optical sensor) for measuring a PPG signal … may be performed." [0047], Fig. 7).
Therefore, based on Gil’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further .

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Brumback, Rothkopf, and Elliott as applied to claim 91 and further in view of Poonnen et al (US 20080043128), hereinafter Poonnen.
Regarding claim 122, Brumback modified by Elliott, and Rothkopf teaches the device of claim 91.
Brumback teaches an area of the touch sensitive display detected to be in contact with the location of the user's body where the PPG sensor generates the PPG sensor data (“at least one processor" [0086]) is configured to cause to emit light pulses that are detected by the PPG sensor to generate the heart rate data (“the photodetector 502 can function as an activator by detecting ambient light, wherein an ambient light drop indicates the user has covered the activator surface area.  Upon such signal, the LEDs 504 are activated to emit light, and the photodetector collects reflection from the user's skin and tissue indicating heart rate information." [0078]).
Brumback as modified by Elliott, and Rothkopf does not teach that the one or more processors and/or the force- sensitive display screen is configured to dynamically oversample an area of the touch sensitive display detected to be in contact with the location of the user's body where the PPG sensor generates the PPG sensor data.  
However, Poonnen discloses an image sensor ADC and CDS per column with oversampling, which is in analogous art. Poonnen teaches that the one or more processors is 
Therefore, based on Poonnen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the one or more processors and/or the force- sensitive display screen that is configured to dynamically oversample an area of the touch sensitive display detected to be in contact with the location of the user's body where the PPG sensor generates the PPG sensor data, as taught by Poonnen, in order to reduce the thermal noise of the sensors (Poonnen: [0023]). In the combined invention of Brumback, Elliott, Rothkopf, and Poonnen, the display is touch sensitive.

Response to Arguments
                                                         
10/12/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 6-8 of the REMARKS.
Claims 91 and 106-124
Regarding claim 91, the Applicant argues that it is patentable over the prior art of record (Rothkopf and Elliott). This argument is moot because the rejection of amended claim 91 is made over Brumback in view of Rothkopf and Elliott.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AB/Examiner, Art Unit 3793             



/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793